Case 6:17-cv-00149-ADA-JCM Document 42 Filed 01/25/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE UNDER POOLING AND
SERVICING AGREEMENT DATED AS
OF DECEMBER 1, 2006 MASTR ASSET:
BACKED SECURITIES TRUST 2006-
HES MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-HES,

Plaintiff,
v. Civil Action No. 6:17-cv-149-RP-JCM
JANIE QUINTEROS, ISSAC C.
QUINTEROS, CORINE G.
QUINTEROS, PAULA A. RUNNELS,
SHERRY LOSSING, BARBARA L.
SAWYER, VIRGINIA O.
WILLOUGHBY, AND THE
UNKNOWN HEIRS AT LAW OF

FAUSTINO G. QUINTEROS A/K/A F.
G. QUINTEROS, DECEASED,

§

§

§

§

§

§

§

§

§

§

§

§

§

§

§

§

§

§

§

§

§

§

Defendants. §

PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES

COMES NOW Plaintiff U.S. Bank National Association, as Trustee under Pooling and

Servicing Agreement dated as of December 1, 2006 MASTR Asset-Backed Securities Trust

2006-HES Mortgage Pass-Through Certificates, Series 2006-HES (“Plaintiff’) and files this its
Motion for Attorneys’ Fees, and respectfully shows as follows:

1, On June 7, 2017, Plaintiff filed its Original Complaint (‘Complaint’) seeking a

declaration from this Court allowing it to enforce its lien against the Property through foreclosure

and a declaration that the defendant heirs are divested of all of their right, title and interest in the

Property after foreclosure. (ECF No. 1.)

 

PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES 16-002567-670 PAGE 1
Case 6:17-cv-00149-ADA-JCM Document 42 Filed 01/25/19 Page 2 of 4

2. In the Default Judgment, the Court ordered that U.S. Bank shall recover from the
Defendants costs of court and attorneys’ fees at an amount to be determined by later motion and
order. (ECF Document No. 40.) Plaintiff now presents this its Motion for Attorneys’ Fees.

3. Plaintiff incurred $15,175.23 in reasonable and necessary attorneys’ fees in filing
and prosecuting this suit to enforce its interest in certain real property as a result of Defendants’
default of under the Note and Deed of Trust agreement between the parties. See Exhibit A,
Declaration of Mark. D. Cronenwett. A true and correct copy of the detailed billing statements
of attorneys’ fees is attached hereto as Exhibit B. Accordingly, in this Motion, Plaintiff requests
an award of attorneys’ fees in the amount of $15,175.23, that it has incurred in enforcing its
interest in the subject property as a result of Defendants’ default of under the Note and Deed of
Trust agreement between the parties

WHEREFORE, PREMISES CONSIDERED, Plaintiff U.S. Bank respectfully requests
that the Court award it its attorneys’ fees in the total amount of $15,175.23, to be recovered from
Defendants Janie Quinteros, Issac C. Quinteros, Corine G. Quinteros, Paula A. Runnels, Sherry
Lossing, Barbara L. Sawyer, Virginia O. Willoughby, and the Unknown Heirs at Law of
Faustino G. Quinteros a/k/a F. G. Quinteros, deceased (“Defendants”) as a further obligation
owed by Defendants under the Note and Security Instrument. Plaintiff also prays for all relief,

whether at law or in equity to which it is justly entitled.

 

PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES 16-002567-670 PAGE 2
Case 6:17-cv-00149-ADA-JCM Document 42 Filed 01/25/19 Page 3 of 4

Respectfully submitted,

By: _/s/ Philip W_ Danaher
MARK D. CRONENWETT
Texas Bar No. 00787303
mcronenwett@mwzmlaw.com

 

 

PHILIP W. DANAHER
Texas Bar No. 24078395

pdanaher@mwzmlaw.com

 

MACKIE WOLF ZIENTZ & MANN, P. C.
14160 North Dallas Parkway, Suite 900
Dallas, TX 75254

Telephone: (214) 635-2650

Facsimile: (214) 635-2686

Attorneys for Plaintiff

CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the foregoing document was
delivered to the following in the manner described below on this 25" day of January 2019.

Via U.S. Mail and

CMRRR 9314 7699 0430 0055 2462 14
Janie Quinteros

5 Maple Court

Belton, Texas 76513

Defendant

Via U.S. Mail and

CMRRR 9314 7699 0430 0055 2463 06
Corine G. Quinteros

5 Maple Court

Belton, Texas 76513

Defendant

Via U.S. Mail and

CMRRR_9314 7699 0430 0055 2464 50
Sherry Lossing

240 Robin Road

Moody, Texas 76557

Defendant

Via U.S. Mail and

CMRRR 9314 7699 0430 0055 2462 45
Issac C. Quinteros

3200 Gholson Road

Waco, Texas 76705

Defendant

Via U.S. Mail and

CMRRR 9314 7699 0430 0055 2463 51
Paula A. Runnels

5 Maple Court

Belton, Texas 76513

Defendant

Via U.S. Mail and

CMRRR 9314 7699 0430 0055 2465 11
Barbara L. Sawyer

839 W. 3 Street

Eddy, Texas 76524

Defendant

 

 

PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES 16-002567-670 PAGE 3
Case 6:17-cv-00149-ADA-JCM Document 42 Filed 01/25/19 Page 4 of 4

Via U.S. Mail and

CMRRR 9314 7699 0430 0055 2465 97
Virginia O. Willoughby

839 W. 3" Street

Eddy, Texas 76524

Defendant

Via ECF

Unknown Heirs at Law of Faustino G.
Quinterios, deceased

c/o Dan MacLemore

P.O. Box 445

Waco, Texas 76703
dmaclemore@fulbrightlaw.com
Court appointed attorney ad litem

/s/ Philip W. Danaher
PHILIP W. DANAHER

 

PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES 16-002567-670

PAGE 4
